Citation Nr: 1500442	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thrombocytosis (claimed as bone marrow
disease), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing conducted at the RO before the
undersigned in April 2012.  The transcript is of record and was reviewed.

In October 2012, the Board denied the service connection claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2013 Joint Motion for Court Remand (Joint Motion or JMR), the Court remanded the Board's decision for development in compliance with the Joint Motion.  In a July 2014 action, the Board remanded the claim for a medical opinion regarding the etiology of the Veteran's thrombocytosis.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Thrombocytosis was not shown to have had onset during service; thrombocytosis, first diagnosed after service, is unrelated to an injury, disease, or event in service including exposure to herbicides.





CONCLUSION OF LAW

The criteria for service connection for reactive thrombocytosis (claimed as a bone marrow disorder) to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  Mayfield, 499 F.3d at 1323; Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A December 2007 letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a December 2012 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment records and VA medical records.  Pursuant to the June 2014 Board Remand, the RO obtained a VA medical opinion.  The opinion is adequate because the examiner considered all of the pertinent evidence of record, and provided a complete rationale for the evaluation provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Consequently, the RO substantially complied with the Remand orders, and the duty to assist is satisfied. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

The Veteran contends that he has thrombocytosis as a result of his active duty service, to include as due to herbicide exposure.

VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307, 3.309. 

The diseases presumed to be associated with herbicide exposure include:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran's personnel records show that he served in Vietnam from February 1968 to April 1969.  The Veteran thus had qualifying service in the Republic of Vietnam and he is presumed to have been exposed to an herbicide agent in service.  However, as thrombocytosis is not a disease presumed to be associated with herbicide exposure, the Veteran is not entitled to the presumption of service connection for thrombocytosis on the basis of exposure to herbicides, to include Agent Orange.

Notwithstanding the foregoing presumption, service connection for the Veteran's thrombocytosis may still be established in this case on a direct basis if the evidence of record indicates that it is at least as likely as not that the Veteran's thrombocytosis is in fact causally linked to his herbicide exposure or otherwise to service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

Turning to the evidence of record, the Veteran's service treatment records do not note any complaints or diagnosis of thrombocytosis.  Indeed, both the Veteran's October 1966 induction examination and April 1969 separation examination list the Veteran's vascular system as normal.

Following service, VA treatment records indicate that the Veteran was diagnosed with thrombocytosis in 2003.  Specifically, a bone marrow biopsy indicated that the Veteran had an absence of iron stores.  A December 2005 oncology consultation note indicates that the Veteran's thrombocytosis had been progressively getting worse for 2 years.  The Veteran's risk factors were smoking, family history, hypertension, hyperlipidemia and alcohol.  Following the consultation, treatment has included iron supplements and pain medication because the disorder has primarily manifested itself in chronically aching joints.  At the October 2008 Board hearing, the Veteran that his physician told him that if his condition worsened a bone marrow transplant might be necessary.  The Veteran also asserted that his physician told him that thrombocytosis could be due to herbicide exposure. 

Pursuant to the June 2014 Board Remand, the AOJ obtained a VA opinion in August 2014 regarding the etiology of the Veteran's thrombocytosis.  The examiner opined that the Veteran's thrombocytosis was less likely than not incurred as a result of service, to include presumed herbicide exposure.  The examiner reasoned that review of medical literature does not support an association between the development of thrombocytosis and exposure to Agent Orange.  In addition, the examiner noted the Veteran's longstanding history of tobacco use, and stated that the latest metanalysis shows increased risk for the development of myelodysplastic syndromes, which includes thrombocytosis, and tobacco use.

Based on the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for thrombocytosis is not warranted.  First, there is no evidence of thrombocytosis in service, and the Veteran himself has not asserted the existence of such disability in service.  The Veteran has likewise never asserted a continuity of blood disorder-related symptomatology since service.  Moreover, thrombocytosis was not diagnosed until 2003, approximately 34 years after separation from service.  See Maxson v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be
considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App.
354, 356 (1991) (affirming Board's denial of service connection where Veteran
failed to account for lengthy time period between service and initial symptoms of
disability), Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can
have greater probative value than inconsistent testimony provided by a claimant at a
later date).

With respect to nexus, the only medical opinion of record is against the Veteran's claim for service connection for thrombocytosis.  Indeed, the August 2014 VA examiner opined that the Veteran's thrombocytosis was less likely related to herbicide exposure.  The Board recognizes that the Veteran has stated his physician told him that thrombocytosis could be due to herbicide exposure.  In weighing probative value of the opinions, the Board finds that the August 2014 VA opinion has more probative value.  First, the August 2014 VA opinion was based on examination of the Veteran, his documented medical history (both in-service and after service), and was supported by a rationale.  On the other hand, as the opinion as stated by the Veteran in October 2008 is not in the claims file, it is unclear as to whether the opinion was based upon the Veteran's medical history.  Further, the Veteran did not state the physician's rationale.  Therefore, the Board gives greater weight to the August 2014 VA examiner's opinion.

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Board does not find that the Veteran is competent to render a diagnosis of in-service or post-service thrombocytosis.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify a specific blood disorder based solely on observation.  Further, while the Veteran has asserted that his thrombocytosis is the result of in-service herbicide exposure, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge ").  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

The preponderance of the evidence is against a grant of service connection for thrombocytosis as no competent and credible medical nexus has been established to relate his currently diagnosed thrombocytosis to his active duty service, including as due to herbicide exposure.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for thrombocytosis (claimed as bone marrow disease), to include as due to herbicide exposure, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


